Citation Nr: 9925744	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-12 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse, 
for the purposes of eligibility to Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Samuel T. Perkins, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had confirmed active service from December 1943 
to June 1947.  The veteran died on May [redacted], 1997.  

The appellant, the widow of the veteran, filed a claim for 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits thereafter.  This appeal arises from the July 1997 
notification letter in which the Department of Veterans 
Affairs (VA) Regional Office (RO) informed the appellant of 
the denial of her claim.  


FINDINGS OF FACT

1.  The appellant entered into a ceremonial marriage with 
another individual, variously identified as A.B or P.B., 
prior to 1953.  

2.  P.B. abandoned the appellant and Mississippi officials 
informed the appellant of his incarceration.  The appellant 
has testified that she believed that her marriage to this 
individual was, in effect, dissolved by the fact of his 
incarceration.  

3.  On October 29, 1953, the appellant and veteran entered 
into a ceremonial marriage.  

4.  The appellant entered into this marriage without 
knowledge of a legal impediment to marriage.  

5.  The marriage between the appellant and veteran occurred 
more than one year prior to the veteran's demise, children 
were born of the marriage, and the appellant continuously 
lived with the veteran until his demise.


CONCLUSION OF LAW

The marriage between the appellant and veteran is deemed 
valid; thus, the criteria for entitlement to recognition as 
the veteran's surviving spouse, for the purposes of 
entitlement to VA benefits, are met.  38 U.S.C.A. §§ 101(3), 
103(a), 5107 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 
3.53, 3.102, 3.204, 3.205, 3.206 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A March 1950 Declaration of Marital Status report shows that 
the veteran informed the VA of his marriage to J.B.M.  An 
April 1950 State of Mississippi Certificate of Marriage 
showing that the parties were married on June 4th 1944 is 
also of record. 

A State of Mississippi Certificate of Marriage certifies that 
the marriage records show on October 29, 1953 the rites of 
matrimony were celebrated between the veteran and the 
appellant, [redacted] and performed by the Reverend E.B.B.

On the veteran's March 1959 application for compensation or 
pension, the veteran indicated that he initially married 
J.B.M. in 1943 or 1944 but the marriage was terminated in 
March of 1955 by the death of his spouse.  See 38 U.S.C.A. 
§ 5124(a)(b) (West 1991 & Supp. 1999).  He also indicated 
that he married the appellant, B.M.B., in October 1955 in 
Tupelo, Mississippi and that they were still married.  When 
asked to furnish information about the previous marriage of 
his spouse, the veteran noted that he did not know the date 
and place of his spouse's previous marriage or to whom she 
was married.  He however noted that her husband went to the 
penitentiary and was "never heard from again."  
Additionally, when asked to provide the name and address of 
the nearest relative, the veteran recorded the appellant's 
name and indicated that their relationship was as husband and 
wife.  

In May 1959, the veteran was awarded service connection for 
dermatophytosis of the feet and lower legs with onychomycosis 
of all toe nails, rated at 30 percent, residuals of a shell 
fragment wound scar of the right medial thigh with damage of 
the abductor magnus, Muscle Group XV, rated at 10 percent, 
and residuals of a shell fragment wound of the lower thigh, 
rated as noncompensably disabling.  The combined evaluation 
was 40 percent.  In April 1962, the rating for the 
dermatophytosis of the feet and lower legs with onychomycosis 
of all toe nails disability was reduced to 10 percent.  
Consequently, the combined evaluation was 20 percent.  The 
record thereafter shows in January 1976, the RO granted 
entitlement to non-service connected pension benefits.  (The 
foregoing awards remained in effect until the veteran's 
demise.)  It does not appear, from a review of the veteran's 
various benefit award notices, that the appellant was ever 
recognized as the veteran's spouse for purposes of his VA 
benefit awards.  

On an August 1975 Income-Net Worth and Employment Statement, 
February 1976 Declaration of Marital Status report and 
February 1976 Statement of Income and Net Worth, the veteran 
indicated he remained married to the appellant.  The February 
1976 Declaration of Marital Status report also shows that the 
veteran married the appellant on October 28, 1954, they had 
three dependent children, and each had been married twice.  
He reported that his previous marriage to J.B.M. was 
terminated by her death in March or April 1953.  The 
appellant was previously married to A.B., but they were 
divorced on February 31, 1955.  (At this time, the Board 
notes that the appellant's former spouse is interchangeably 
referred to as A.B. and P.B.  As such, the Board will 
reference the appellant's former spouse as indicated on each 
specific document.)

In an October 1962 letter to the Bureau of Vital Statistics 
in Jackson, Mississippi, the appellant attempted to clarify 
her birth record and rectify an error made on her marriage 
certificate.  The appellant recalled her date of birth, 
mother's maiden name, and father's name.  She then stated 
that although [redacted] was her name, she was known in the 
community as "[redacted]" and that name appeared on her marriage 
certificate.  The appellant asked the bureau to add the name 
of "[redacted]" to the birth certificate as a nickname and add 
the name of "[redacted]" on the marriage certificate.  

In an April 1976 letter, the veteran stated although 
"[redacted]" appeared on the marriage certificate, the 
appellant's name is B.M.  The veteran also noted that 
certified copies of divorce or death certificates which 
dissolved his wife's prior marriage were not available.  When 
the appellant and he were married in 1953, her previous 
husband had left her a few years before and had not returned.  
The marriage was dissolved because his whereabouts were 
unknown.  The above-referenced State of Mississippi 
Certificate of Marriage was attached.

By a June 1976 letter, the RO told the veteran that his 
pension award had been amended to provided for the addition 
of a dependent, a change in law, and a child reaching the age 
of 18.  The veteran was told that the action resulted in an 
adjustment due to him.  The record thereafter shows that 
based upon a child reaching the age of 18, additional 
adjustments were made in award notices dated from January 
1977 to April 1979.  The letters did not reference an 
adjustment based on a dependent spouse.

In a January 1996 Income and Net Worth and Employment 
Statement and February 1997 Improved Pension Eligibility 
Verification Report, the veteran again generally indicated 
that he married the appellant in Mississippi in 1953 and that 
they remained married.  The veteran denied having any 
unmarried, dependent children.  

The Certificate of Death shows that the veteran died on May 
[redacted], 1997.  The appellant was listed as the veteran's spouse.

On her June 1997 application for DIC benefits, the appellant 
noted that the veteran and she had been married since 1953 
and that the marriage was terminated by his death.  She 
reported that this was her only marriage.  

In a June 1997 Report of Contact, the RO documented that the 
appellant was telephoned to ascertain whether she had been 
married previously and if she had received a divorce.  In 
response, the appellant stated that she was previously 
married to A.B. and never legally divorced him.

At her personal hearing in June 1999, the appellant testified 
that she was the widow of the veteran and they had been 
married for 44 years.  Hearing Transcript (T. at page 2-3).  
They appellant added that they were married in Mississippi 
and then in 1959, relocated to the District of Columbia, 
where they remained until the veteran's demise in May 1997.  
T. at 3.  The appellant also testified that she was married 
prior to marrying the veteran.  She was married to P.B. for a 
few months.  T. at 4.  The appellant explained that on one 
occasion P.B. went to visit his mother and that was the last 
time she saw him.  The last time she heard about him he was 
incarcerated.  T. at 5.  Upon clarification, the appellant 
testified that the Mississippi officials told her that 
because P.B. had been convicted and incarcerated, the 
marriage was essentially over.  Thus, the appellant believed 
that she was divorced and legally able to remarry.  Id.  

During the hearing, the appellant added that she married P.B. 
in about 1951, approximately two years prior to marrying the 
veteran.  The marriage took place in private ceremony at a 
clergyman's home in North Carolina.  T. at 6.  The veteran 
and she were also married in a ceremonial proceeding by a 
pastor in a storefront church.  T. at 7.  The appellant then 
clarified that she did not hear from P.B. again but heard 
that he was in prison and concluded that that was the end of 
their marriage.  Id.  It did not occur to her that her prior 
marriage could have any impact on the legality of her 
marriage to the veteran.  Id.  The appellant also testified 
that although she was aware of the veteran's award for VA 
benefits, she was not aware of whether he received any 
additional benefits based on a dependent spouse.  T. at 8.  
At the hearing, the appellant's attorney also argued that 
while the VA was aware of the marriage between the appellant 
and veteran, they did not request clarification associated 
with the appellant's previous marriage.  Additionally, the 
attorney asserted that the disposition of the case should be 
based on whether the validity of the marriage would withstand 
a legal challenge in State court in Mississippi or the 
District of Columbia.  He further argued that even if VA 
determined that the marriage was not valid, the appellant 
should still prevail because she has submitted a marriage 
certificate and attested to the fact that she and the veteran 
had lived together continuously after the marriage and 
children were born of the marriage.  The appellant knew of no 
legal impediment at the time of the marriage to the validity 
of the second marriage.  T. at 11.  In Mississippi, a divorce 
can be obtained if one party had been imprisoned.  Id.

At the hearing, the appellant submitted a written statement 
acknowledging she had no knowledge of an impediment to her 
marriage to the veteran at the time of their marriage.

In the June 1999 Brief in Support of Appeal, the appellant's 
attorney argues that under the laws of Mississippi and 
District of Columbia, the marriage between the veteran and 
appellant was valid and must be recognized by VA.  The 
attorney maintained under District of Columbia law, a former 
marriage is presumed to have been terminated at the time of a 
subsequent marriage.  Thus, the subsequent marriage is 
"established" in the absence of conclusive evidence that 
the former marriage was not terminated.  It was argued that 
the fact that one of the parties to the former marriage had 
never received a decree of divorce from the state does not 
constitute such evidence.  Additionally, the attorney 
asserted that Mississippi courts apply the same presumption.  
The attorney maintained that in this case the evidence to 
attack the marriage between the appellant and veteran is 
"far weaker than the legal standards of Mississippi and the 
District of Columbia require."  The evidence rests on the 
appellant's admission that she had never received notice of a 
decree of divorce from her prior spouse, but such evidence 
would not invalidate the subsequent marriage, even if it 
could be proved that there was no record of divorce in 
Mississippi.  The presumption in the law that the appellant's 
former spouse died or obtained a divorce or annulment of the 
earlier marriage would remain intact.  Because the marriage 
is valid under State law, it must be valid for VA purposes.

The attorney thereafter argued that the VA belatedly raised 
another issue not discussed in its July 1997 determination, 
whether the appellant is in fact "[redacted]," the name listed 
on the certificate of marriage.  The attorney stated that 
this allegation should not be considered and because VA did 
not raise it on initial review, the appellant had not been 
provided with an opportunity to address the allegation before 
VA issued its determination.  The attorney elaborated that 
the VA should have notified the appellant of this concern and 
assisted her by providing guidance as to how she could 
address that matter.  

The attorney also maintains that even if the VA were correct 
in its assessment of the validity of the appellant and 
veteran's marriage, the appellant would still prevail under 
the provisions of 38 U.S.C.A. § 3.205(c).  The appellant has 
presented proof of her ceremonial marriage and she has met 
the requisite criteria prescribed in 38 C.F.R. § 3.52.  
Additionally, with respect to the appellant's knowledge of a 
legal impediment, the record shows that the appellant's 
former husband was convicted and incarcerated and the 
appellant believed that her marriage had been terminated as a 
result of the conviction.

Finally, the attorney asserted that the VA failed in its duty 
to assist the appellant by failing to explain to her the 
basis for its "doubts" about the validity of the marriage 
and by failing to explain to her exactly how to overcome 
those doubts.  The attorney elaborated that the VA should 
have expressed its doubts about the validity of the marriage 
in 1976 and VA should have informed the appellant about the 
evidence she could present under 38 C.F.R. § 3.205 to 
establish the validity of the marriage.  

Pertinent Law and Regulations

Although the VA is not obliged to determine whether a claim 
for spousal benefits is well grounded until the veteran or 
the spouse seeking benefits first submits preponderating 
evidence to show that he or she is a claimant under the law, 
it is noted that when the status of claimant is established 
and the claim is well grounded, then the duty to assist 
arises.  Dedicatoria v. Brown, 8 Vet. App. 441, 443 (1995); 
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (stating that 
"[b]efore applying for benefits, a veteran's spouse must 
supply proof of her or his marital status" in order to 
achieve claimant status); Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).  Upon review of the evidence contained within 
the record and in light of the ultimate decision rendered 
below, the Board finds that when applicable, in accordance 
with Sections 5103(a) and 5107(a) of Title 38, United States 
Code, all evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.  Thus no additional 
development is warranted.

At this time, it is also noted that when the claimant has 
presented a well grounded claim and all of the evidence is 
assembled, [VA] is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The appellant contends that she is entitled to recognition as 
the veteran's surviving spouse, for purposes of eligibility 
to death pension benefits.  VA regulation provides that 
except as provided in Section 3.52, a "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j); who was 
the spouse of the veteran at the time of the veteran's death; 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
except as provided in 38 C.F.R. § 3.55, has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50.

As such, before attaining status of a claimant, a veteran's 
spouse must supply proof of his or her marital status.  Colon 
v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  According to applicable statute and regulation, the 
legal existence of a marriage for VA purposes is governed by 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); Dedicatoria v. Brown, 8 Vet. App. 441 (1995); Badua 
v. Brown, 5 Vet. App. 472, 474; 38 C.F.R. §§ 3.1(j), 3.206.  

Specifically, 38 U.S.C.A. § 103(c) provides in determining 
whether or not a person is or was the spouse of a veteran, 
their marriage shall be proven as valid for the purposes of 
all laws administered by the Secretary according to the law 
of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the right to benefits accrued.  Id.  The corresponding 
regulation, 38 C.F.R. § 3.1(j), states marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
Id.

Additionally, the regulations provide that marriage may be 
established by the following: (1) a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record; (2) an official 
report from service department as to marriage which occurred 
while the veteran was in service; (3) an affidavit of the 
clergyman or magistrate who officiated; (4) the original 
certificate of marriage, if the VA is satisfied that it is 
genuine and free from alteration; (5) the affidavits or 
certified statements of two or more eyewitnesses to the 
ceremony; (6) in jurisdictions where marriages other than by 
ceremony are recognized the affidavits or certified 
statements of one or both of the parties to the marriage, if 
living, setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement 
between the parties at the beginning of their cohabitation, 
the period of cohabitation, places and dates of residences, 
and whether children were born as the result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  Any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a).  See also 38 C.F.R. § 3.204.  

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of Section 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52(c) provide criteria 
for establishing a valid marriage for VA purposes in cases 
where an attempted marriage of a claimant to the veteran was 
invalid under state law.  The regulation provides that where 
an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his death, and if no claim 
has been filed by the legal surviving spouse who has been 
found entitled to gratuitous death benefits.  Id.

Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements of § 3.52, the claimant's signed statement that 
she had no knowledge of an impediment to the marriage to the 
veteran will be accepted, in the absence of information to 
the contrary, as proof of that fact.  38 C.F. R. § 3.205(c).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
38 C.F.R. § 3.53.

Mississippi law in part states that any minister of the 
gospel ordained according to the rules of his church or 
society, in good standing, may solemnize the rites of 
matrimony between any persons anywhere within this state who 
shall produce a license granted as herein directed.  
Mississippi Code Annotated, Section 93-1-17, (1973) (Revised 
1994).

Mississippi law provides that every presumption will be 
indulged in favor of the validity of a marriage solemnized 
according to the forms of law.  Ladner v. Pigford, 138 Miss 
461, 103 So 218 (1925).  With regard to the validity of a 
second marriage, the presumption of validity attaching to a 
ceremonial marriage and the burden resting on one who assails 
it as bigamous to prove not only a former marriage but also 
that it was then subsisting, is supported by sound public 
policy.  Matthews v. Jones, 149 F.2d 893 (1945).  

Ceremonial marriages raise a presumption that any former 
marriages of either party have been dissolved either by death 
or divorce and burden of overcoming such presumption rests on 
party asserting invalidity of subsequent marriage.  Wallace 
v. Herring, 207 Miss 658, 43 So 2d 100, 101-102 (1949).  The 
presumption arising from subsequent ceremonial marriage that 
prior marriages have been dissolved by divorce is one of the 
strongest presumptions known to law and will prevail unless 
overcome by competent evidence to the contrary.  Id.  The 
burden of proof is upon the person attacking the validity of 
a marriage.  Id.

District of Columbia law provides that while the presumption 
of the validity of the most recent marriage is not 
conclusive, it is one of the strongest in law and the party 
attacking it has the burden of rebutting the presumption by 
strong, distinct, satisfactory and conclusive evidence.  
Johnson v. Young, 372 A.2d 992, 994 (1977).

In Mississippi, divorces from the bonds of matrimony may be 
decreed to the injured party for being sentenced to any 
penitentiary, and not being pardoned before being sent there 
and for willful, continued and obstinate desertion for the 
space of one year.  Mississippi Code Annotated, Section 93-5-
1, (1973) (Revised 1994). 

Analysis

After carefully considering the evidence, the Board finds 
that the appellant's marriage to the veteran must be deemed 
valid under VA law and regulation.  Accordingly, the 
appellant is entitled to recognition as the surviving spouse 
of the veteran for VA purposes.  

Initially, however, the Board will address the argument that 
the appellant's marriage to the veteran should be presumed 
valid under governing State law.  When applying the facts 
presented in this case with the principles according to the 
law of the place where the parties resided when the right to 
benefits accrued, i.e., at the time of the veteran's death, 
or the law of the place where the parties resided at the time 
of the marriage, the evidence must establish that the 
marriage between the appellant and veteran is entitled to the 
presumption of validity and is devoid of any "strong, 
distinct, satisfactory, and conclusive" or "competent" 
facts to rebut that presumption.  Johnson and Wallace, supra.  

In this case, the evidence shows that at some uncertain time 
prior to 1953, the appellant entered into a marriage with 
another individual.  Thereafter, the record shows that he 
abandoned the appellant and eventually was incarcerated.  A 
notation on the veteran's March 1959 application for 
compensation and pension substantiates the foregoing.  On 
that document, the veteran wrote that the appellant was 
previously married but her husband went to the penitentiary 
and "was never heard from again."  The appellant also 
attested to the desertion at her personal hearing in June 
1999.  The appellant testified that one day her husband went 
to visit his mother and he never returned.  She asserted that 
when Mississippi officials told her that he had been 
incarcerated, the marriage was essentially over and she 
believed that she was divorced and legally able to remarry.  
T. at 5.  As previously noted, Mississippi law states that 
divorces from the bonds of matrimony may be decreed to the 
injured party for being sentenced to any penitentiary, and 
not being pardoned before being sent there and for willful, 
continued and obstinate desertion for the space of one year.  
Mississippi Code Annotated, Section 93-5-1.

The evidence then shows that apparently in reliance upon her 
belief, and based upon events that had occurred, the 
appellant and veteran were ceremonially married in 
Mississippi on October 28, 1953.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  See Mississippi Code Annotated 93-1-17.  
At this point, according to either the law of the place where 
the parties resided when the right to benefits accrued or the 
law of the place where the parties resided at the time of the 
marriage, the presumption of the validity of the most recent 
marriage arose.  At the time of the veteran's demise, the 
appellant and veteran resided in the District of Columbia.  
Under District of Columbia law, when a person has entered 
into successive marriages, a presumption of validity of the 
most recent marriage arises.  The legal presumption provides 
that where there is more than one marriage the most recent is 
valid.  Johnson v. Young, 372 A.2d 992, 994, citing Mayo v. 
Ford, D.C.Mun.App., 184 A.2d 38 (1962).  That same legal 
presumption is also present under Mississippi law, where the 
parties were married.  Mississippi law provides that with 
regard to the validity of a second marriage, the presumption 
of validity attaching to a ceremonial marriage and the burden 
resting on one who assails it as bigamous to prove not only a 
former marriage but also that it was then subsisting, is 
supported by sound public policy.  Matthews v. Jones, 149 
F.2d 893.  Additionally, ceremonial marriage raises a 
presumption that any former marriages of either party have 
been dissolved either by death or divorce and the burden of 
overcoming such presumption rests on party asserting 
invalidity of subsequent marriage.  Wallace v. Herring, 43 
So.2d 100.  The presumption arising from subsequent 
ceremonial marriage that prior marriages have been dissolved 
by divorce is one of the strongest presumptions known to law 
and will prevail unless overcome by competent evidence to the 
contrary.  Id.  The burden of proof is upon the person 
attacking the validity of a marriage.  Id.

Although the evidence indicates that the appellant's first 
husband abandoned her and was incarcerated during their 
marriage, thereby providing grounds for a divorce under 
applicable State law, the record also shows that the 
appellant did not obtain a divorce from her first husband.  
When contacted about the earlier marriage in June 1997, the 
appellant stated that she was previously married and did not 
obtain a divorce.  Moreover, in her testimony before the 
Board in June 1999, she effectively acknowledged that her 
previous marriage was not legally terminated but, rather, 
that she merely had assumed that it had been so terminated by 
the fact of her spouse's incarceration.  In light of these 
facts, the Board believes that this case may be distinguished 
from the cases cited by the appellant's counsel for the 
proposition that the presumption of validity of appellant's 
marriage to the veteran is not overcome by competent evidence 
to the contrary.  Counsel's argument is a plausible one, and 
the Board does not dispute that the presumption of validity 
of the subsequent marriage has arisen under governing State 
law.  However, this is not a case where, for example, the 
appellant has averred that a prior divorce in fact occurred 
but simply has no evidence to substantiate it.  She has 
effectively acknowledged that her belief that the prior 
marriage was terminated rested only upon her assumption that 
the fact of incarceration alone served to legally dissolve 
the marriage.  Thus, the Board believes there would be an 
adequate basis to conclude that the appellant's own 
statements and testimony provide competent evidence that her 
earlier marriage was not legally terminated.  See 38 C.F.R. 
§§  3.204, 3.205(a)(b).  

However, without deciding whether the appellant's marriage to 
the veteran is valid under applicable State law, the Board 
concludes that the appellant's appeal may be resolved under 
applicable VA law and regulations which permit a 
determination as to whether a marriage may be deemed valid 
for VA benefits purposes.  The Board would point out that 
this was the legal basis considered by the RO, as shown by 
the statement of the case furnished to the appellant.  

The appellant has submitted a copy of the original 
certificate of marriage between herself and the veteran, and 
the Board is satisfied that it is genuine and free from 
alteration.  38 C.F.R. § 3.205(a)(4).  At this time, it is 
also noted that the appellant's statements with respect to 
the name "[redacted]" appearing on the marriage certificate are 
credible because the record shows that in October 1962, the 
appellant wrote to the Bureau of Vital Statistics in an 
attempt to correct that error.  The record is completely 
devoid of any indicia suggesting that the appellant altered 
the marriage certificate or fraudulently misrepresented her 
identity in October 1953.  The record shows that appellant 
remained married to the veteran for a period of some 44 years 
from 1953 to May [redacted], 1997, the date of the veteran's 
death, and that children were born of the marriage.  The Board 
likewise finds that the record demonstrates that the 
appellant entered into the marriage without knowledge of a 
legal impediment, i.e., a prior marriage that had not been 
legally terminated.  Dedicatoria, 8 Vet. App. at 444.  There 
is absolutely no evidence of record indicating that the 
appellant ever attempted to contact her prior husband, and 
she has offered credible testimony regarding her belief that 
her previous spouse's incarceration terminated her earlier 
marriage, leaving her free to marry the veteran.  Finally, 
the Board notes that she has submitted a signed statement 
that she had no knowledge of an impediment to the marriage to 
the veteran.  Colon, 9 Vet. App. at 108.  

Based on the complete evidence of record, the Board finds 
that the appellant was without knowledge of a legal 
impediment at the time her marriage to the veteran was 
contracted, that they continuously cohabited together from 
the date of marriage to the date of the veteran's death, and 
that no claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits.  
38 U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52, 3.53, 3.205(c).  The 
Board thus concludes that the marriage between the appellant 
and veteran is a deemed valid marriage under VA law and 
regulation, that she has established the status of a 
"claimant" for VA purposes and, thus, that the requisite 
criteria for recognition as the surviving spouse of the 
veteran are met.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

At this time, the Board notes that because of the ultimate 
disposition rendered in this case, the appellant's attorney's 
arguments regarding the VA's failure to assist the appellant, 
by failing to explain to her the basis for its "doubts" 
about the validity of the marriage and by failing to explain 
to her exactly how to overcome these doubts, as well as the 
allegation that the incorrect usage of the appellant's 
nickname on the marriage certificate should not be considered 
because it was not raised on initial review and the appellant 
had not been afforded the opportunity to respond thereto, 
need not be addressed further than as noted above.  Even if 
assuming, while not conceding, that the VA failed to comply 
with the provisions of 38 U.S.C.A. §§ 5103(a) or 5107(a), the 
Board finds that the ultimate decision promulgated in this 
case has rendered any perceived prejudice or due process 
violation moot.  As such, the attorney's arguments in this 
respect need not be addressed and no further action in this 
regard is warranted.  



ORDER

The marriage between the appellant and veteran is deemed 
valid; thus, the appellant is entitled to recognition as the 
veteran's surviving spouse for the purposes of eligibility to 
VA benefits.  The appeal is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

